Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03098-RBJ

JOSEPH MALDONADO,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER, COLORADO, and
EDWARD LEGER, Individually and as Police Lieutenant with City and County
of Denver Police Department

       Defendants.


     DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S VERIFIED COMPLAINT


       Defendants City and County of Denver (“Denver”) and Edward Leger, through

undersigned counsel, submit the following Motion to Dismiss Plaintiff’s Verified Complaint (the

“Complaint”) [Doc. #1] pursuant to Fed. R. Civ. P. 12(b)(6) and as grounds therefor states as

follows:

                                      INTRODUCTION

       Denver’s policy restricting expressive activity at Red Rocks Amphitheatre (the

“Amphitheatre”) to five designated areas in Red Rocks Park satisfies the requirements of the first

amendment and Due Process Clause, and therefore Plaintiff’s Complaint asserting claims pursuant

to 42 U.S.C. § 1983 against Denver and Denver Police Lieutenant Leger must be dismissed.

Plaintiff’s first amendment claim is squarely governed by Hawkins v. City and County of Denver,

170 F.3d 1281 (10th Cir. 1999), which found a former public sidewalk and street that had been
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 2 of 15




converted to a performing arts venue in downtown Denver was a nonpublic forum and that

Denver’s restriction of expressive activity in the area was reasonable and consistent with a

legitimate interest in preserving the area for its designated purpose as an arts venue. Just like the

regulation at issue in Hawkins, Denver’s regulation of expressive activity near the Amphitheatre

is consistent with Denver’s interest in preserving the area as an arts venue and is a reasonable

measure to prevent interference with events, to prevent disrupting eventgoers, and to facilitate safe

ingress and egress into the venue. Accordingly, Plaintiff fails to state a claim that the policy

violates the first amendment, either as-applied or on its face.

       In addition, Plaintiff fails to state a claim under the Due Process Clause because the void-

for-vagueness doctrine upon which he relies does not apply to the policy, and even if it did, the

policy defines the conduct that is prohibited in specific areas with sufficient definiteness that

ordinary people can understand which conduct is prohibited.

       Finally, Plaintiff fails to state claims against Denver Police Lt. Edward Leger in his

individual capacity. 1 The Complaint alleges that Lt. Leger only informed Plaintiff of the policy

and told him that it would be enforced, and these actions did not violate Plaintiff’s first amendment

or due process rights. In addition, the facts alleged do not establish Lt. Leger violated clearly

established law. As a result, Lt. Leger is entitled to qualified immunity. For all of these reasons,

Plaintiff’s claims against Denver and Lt. Leger should be dismissed.




1
 The Complaint asserts a claim against Lt. Leger in his official capacity, however, during conferral
on this Motion Plaintiff’s counsel indicated he would not pursue the official capacity claim. As a
result, Defendants do not address that claim in this Motion.
                                                  2
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 3 of 15




                                    FACTUAL BACKGROUND

        On the evening of April 18, 2019, Plaintiff went to preach the gospel with friends at Red

Rocks Park, an 868-acre mountain park owned by Denver that features the Amphitheatre, a world-

renowned outdoor concert venue, and hiking trails, a visitor center, a music hall of fame, an historic

trading post, seasonal art exhibits, parking lots and accompanying sidewalks. [Doc. # 1, ¶¶ 20-21,

23-24, 26, 44-45]. That evening, a Snoop Dogg concert was taking place in the Amphitheatre, and

Plaintiff went to preach on the sidewalk bordering the Top Circle Lot, which is a parking lot in

close proximity to the Amphitheatre and to another parking lot, the Upper North Lot. [Id., ¶¶ 39,

44-46]. Plaintiff chose the location because it was a popular parking spot during events in the

Amphitheatre and one traversed by a significant number of eventgoers. [Id., ¶¶ 37, 39-41].

        Plaintiff claims that while he was preaching, Lt. Leger approached him and told him that

he needed to leave the area because Denver had a policy restricting expressive activities to five

public forum areas in Red Rocks Park, and he was not in one of those areas. [Id., ¶¶ 47-49]. The

policy declares that Denver’s arts venues, including the Amphitheatre and any associated parking

lots, garage and adjacent outdoor assembly areas, are not public forums for expressive activities

by members of the public, and it identifies five areas near park entrances and road intersections as

traditional or designated public forums in which the public may engage in expressive activity. [Id.,

¶¶ 29-31, 33-35]. Plaintiff was given a copy of the policy and a map showing the five spots. [Id.,

¶¶ 51-53, 63]. Plaintiff expressed concern that none of the designated areas had a significant

amount of foot traffic that would provide an audience for his message, but Lt. Leger stated that if

Plaintiff and his friends refused to leave, they would be cited for trespass. [Id., ¶¶ 62, 64]. Plaintiff

and his friends left the area. [Id., ¶ 73].


                                                   3
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 4 of 15




                                    STANDARD OF REVIEW

       To survive a motion to dismiss brought under Federal Rule of Civil Procedure 12(b)(6), a

complaint must contain sufficient facts that, if assumed to be true, state a claim that is plausible on

its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the complaint itself,

but also documents referred to in the complaint if they are central to the claims and the parties do

not dispute their authenticity. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009).

       Plaintiff’s Complaint refers to Denver’s public forum policy and the map that accompanies

the policy. [Doc. # 1, ¶¶ 30-36]. The Complaint also makes the policy, and the location of the five

designated public forums, central to Plaintiff’s claims. [Doc. #1, ¶¶ 98, 100 (basing the first

amendment claim on the policy and “isolated” location of the five areas), ¶ 101 (basing Plaintiff’s

due process claim on the policy). As a result, both the policy and its accompanying map are

properly considered in evaluating this Motion under Rule 12(b)(6). See Smith, 561 F.3d at 1098.

                                           ARGUMENT

I.     Plaintiff Fails to Allege That the Policy Violates the First Amendment Either as
       Applied or on Its Face

       To establish a violation of the first amendment, Plaintiff must show that the first

amendment protects the speech at issue and that the regulation at issue fails to comport with the

applicable legal standard. Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 797-806

(1985). The applicable standard is determined by the nature of the forum at issue, as the


                                                  4
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 5 of 15




government is not required to permit the public to engage in all forms of speech on property it

owns. United States v. Kokinda, 497 U.S. 720, 725 (1990) (plurality opinion). Rather, “[t]he right

to use government property for one’s private expression depends upon whether the property has

by law or tradition been given the status of a public forum, or rather has been reserved for specific

official uses.” Capitol Square Review and Advisory Bd. v. Pinette, 515 U.S. 753, 761 (1995). When

government property is considered a public forum, the government may impose reasonable

content-neutral time, place and manner restrictions, but may regulate the content of speech only if

the regulation is narrowly drawn to achieve a compelling state interest. Lee, 505 U.S. at 678. When

the government acts as a proprietor to manage its internal operations, rather than a lawmaker with

the power to regulate, its regulation of speech on its property is not subject to the heightened

scrutiny to which the government’s actions as a lawmaker would be subject. International Soc. for

Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678 (1992). Instead, for property that is a

nonpublic forum, regulations governing speech must meet a much more lenient standard, and “are

evaluated by analyzing the reasonableness of the restriction in light of the purpose of the forum.”

McDonnell v. City and County of Denver, 878 F.3d 1247, 1254 (10th Cir. 2018). Here, although

Plaintiff alleges speech protected by the first amendment, his allegations establish that the subject

property is a nonpublic forum and that the policy is reasonable in relation to the forum’s purpose.

       A.      Plaintiff Does Not Allege That the Policy As-Applied Violates the First
               Amendment

               1.      The Subject Area Is a Non-Public Forum

       For his as-applied challenge to the policy, Denver’s interest in preserving the forum for its

designated uses must be examined in light of the actual or proposed use Plaintiff intends to make

of the forum, Hawkins, 170 F.3d at 1290, namely engaging in expressive activity during events at

                                                 5
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 6 of 15




the Amphitheatre in areas of peak pedestrian traffic such as the walkway next to the Top Circle

Lot. [Doc. # 1, ¶¶ 37-38, 41].

       A property’s forum status depends on the purpose for which it has been used historically

or by designation. Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983).

Traditional public forums are those places by which “long tradition or by government fiat have

been devoted to assembly and debate.” Id. Nonpublic fora consist of government property that “is

not by tradition or designation a forum for public communication.” Id. at 46. In Hawkins, the Tenth

Circuit found a similar venue was a nonpublic forum, and this holding is dispositive of the forum

question in this case.

       Hawkins addressed a first amendment challenge to Denver’s policy restricting expressive

activity in the open-air, glass-covered, 600-foot long walkway known as the Galleria at the Denver

Performing Arts Complex (“DPAC”). 170 F.3d 1281. The court found that the Galleria was not a

traditional public forum because its primary function was to permit ingress and egress from the

DPAC, an arts venue, not as a place for assembly and debate. Id. at 1286; see also Lee, 505 U.S.

at 679. In addition, although the Galleria was built on what was formerly a public street that had

once been a public forum, the court found that the alteration of the physical characteristics and

function of the area was “sufficient[] to remove its status as a traditional public forum.” Id. at

1287-88.

       The court also concluded that the Galleria was not a designated public forum because

“Denver has neither in policy nor practice thrown open the Galleria for public expressive activity,”

but instead adopted a policy prohibiting demonstrations and leafletting in the DPAC. Id. at 1288.

The court stated, “This policy hardly opens the Galleria up for public assembly and debate,


                                                 6
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 7 of 15




especially in light of the fact that, in practice, Denver officials have enforced this policy as an

absolute ban on leafletting and picketing in the Galleria.” Id. at 1288. As a result, the court

concluded that the Galleria was a nonpublic forum, requiring that the policy as applied to the

plaintiffs only be viewpoint-neutral and reasonable in light of the forum’s purpose. Id.

       Just like the Galleria in Hawkins, the subject area in this case is outside of an arts venue,

Red Rocks Amphitheatre, and serves as the primary access point for eventgoers to the venue. As

the Complaint alleges, the Amphitheatre has been used for more than 100 years as a venue for

regularly scheduled concerts, musicals, ballets, graduations, weddings, movie screenings and other

special events. [Doc. # 1, ¶¶ 26]. It also alleges that the Top Circle and North Lots are used by

people attending events, sight-seeing or hiking, with the heaviest use occurring during scheduled

events at the Amphitheatre. [Id., ¶¶ 39-41]. In addition, Denver’s policy consists of a flat ban on

expressive activity such as demonstrations, picketing, and leafleting, at Red Rocks Amphitheatre

and Visitor Center and limits such activity to five areas specifically designated as free speech

zones. [See Public Forum Policy, attached hereto as Exhibit A]. Like the policy at issue in

Hawkins, Denver’s policy restricting expressive activity to only five areas of Red Rocks Park

“hardly opens the [property] up for public assembly and debate.” 170 F.3d at 1288. Under

Hawkins, the subject area is a nonpublic forum.

       The presence of walkways in the area and the fact that the area is called a “park” do not

alter this conclusion, as courts applying customary forum analysis have found similar parks and

sidewalks to be nonpublic forums. While courts have referred to sidewalks and parks as

“quintessential public fora,” “[t]he dispositive question is not what the forum is called, but what

purpose it serves, either by tradition or specific designation.” Boardley v. U.S. Dep’t of Int., 615


                                                  7
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 8 of 15




F.3d 508, 515 (D.C. Cir. 2010) (emphasis in original). “The mere physical characteristics of the

property cannot dictate forum analysis.” Kokinda, 497 U.S. at 727.

          In Kokinda, the Supreme Court dismissed the notion that courts’ description of sidewalks

as “quintessential public fora” automatically transforms every sidewalk into a traditional public

forum. Rather, the Court explained that “the location and purpose of a sidewalk is critical to

determining whether such a sidewalk constitutes a public forum.” Id. at 729. The Court observed

that what makes municipal sidewalks traditional public fora is that they are continually open,

uncongested, and serve to facilitate local commerce and neighborhood life. Id. In contrast, the

sidewalk at issue in Kokinda led from a parking area to a post office and “was constructed solely

to provide for the passage of individuals engaged in postal business.” Id. at 727-28. Based on its

location and purpose, the Court concluded that the sidewalk was not a traditional public forum. Id.

at 727.

          Like the sidewalk in Kokinda, the mere fact that the walkway where Plaintiff was preaching

has physical similarity to a sidewalk does not make it a public forum. The walkway leads from

parking lots to the Amphitheatre and serves to provide passage to individuals attending events at

the venue. [Doc. # 1, ¶¶ 37, 39-41]. Rather than being continually open, uncongested and

facilitating neighborhood life or local commerce as does a municipal sidewalk, the walkway serves

as an ingress and egress point for individuals attending arts events at the Amphitheatre. The

location and purpose of the walkway demonstrate that it is a nonpublic forum. See Kokinda, 497

U.S. at 727.

          Likewise, the mere fact that the subject area is in Red Rocks Park does not make it a public

forum. Although courts have characterized “parks” as quintessential public fora, courts have


                                                   8
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 9 of 15




refused to find that all parks are traditional public fora. See Boardley, 615 F.3d at 514-15. Rather,

“[w]hat makes park a traditional public forum is not its grass and trees, but that fact that it has

‘immemorially been held in trust for the use of the public and, time out of mind, ha[s] been used

for purposes of assembly, communicating thoughts between citizens, and discussing public

questions.’” Id. at 515 (quoting Perry, 460 U.S. at 45)). As the D.C. Circuit explained, “Mount

Rushmore does not become a public forum merely by being called a ‘national park’ any more than

it would be transformed into a nonpublic forum if were labeled a ‘museum.’” Id. at 514-15. Thus,

the key inquiry is not whether an area is called a park, it is whether the area has been held open by

the government for the purpose of public discourse. Id. at 515.

       Here, short of alleging that the location is called a park, Plaintiff alleges no facts

establishing that Denver intended to hold the area open for public discourse or that it has been used

historically for the purpose of assembly, communicating thoughts between citizens, or discussing

public questions. Accordingly, the mere label of the area in which the Amphitheatre is located as

a “park” fails to establish that it is a public forum. See Ketcham v. U.S. Nat’l Park Svc., No. 16-

cv-00017-SWS, 2016 WL 4269037, at *10 (D. Wyo. Feb. 5, 2016) (finding that neither a specific

area of Yellowstone National Park nor the park as a whole was a traditional public forum because

there was no indication that the area had been traditionally used for public assembly and debate).

For these reasons, the subject area is a nonpublic forum.

               2.      The Regulation of Expressive Activity Is Reasonable in Light of the
                       Purpose of the Amphitheatre

       Because the area is a nonpublic forum, a less stringent standard is applied to evaluate the

policy under Perry and its progeny. 460 U.S. at 46. Speech restrictions within nonpublic fora do

not violate the first amendment provided they are reasonable and are not “effort[s] to suppress

                                                 9
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 10 of 15




 expression merely because public officials oppose the speaker’s view.” Ark. Educ. Tele. Comm’n

 v. Forbes, 523 U.S. 666, 677-78 (1998) (quoting Cornelius, 473 U.S. at 800). “Reasonableness is

 measured by evaluating the government’s interest in ‘preserving the property for the use to which

 it is lawfully dedicated,’” McDonnell, 878 F.3d at 1254 (quoting Lee, 505 U.S. at 688), and is a

 “factually-intensive, individualized inquiry” focusing on the nature and purpose of property,

 Hawkins, 170 F.3d at 1289-90. Government regulation of speech within a nonpublic forum “need

 not be the most reasonable or the only reasonable limitation” to be permissible. Lee, 505 U.S. at

 683 (quoting Kokinda, 497 U.S. at 730).

        The policy is reasonable and consistent with Denver’s legitimate interest in preserving the

 Amphitheatre for the use for which it was lawfully intended, namely an arts venue, in light of the

 actual and proposed use Plaintiff intends to make of the forum. See Hawkins, 170 F.3d at 1289-

 90. The policy applies to all expressive activity, and therefore does not suppress expression based

 on any opposition to Plaintiff’s view. [See Exhibit A, at p. 1 (“The City’s public assembly facilities,

 including without limitation any associated parking lots, parking garages and outdoor assembly

 areas adjacent to the facilities, are reserved for the exclusive use of tenants and their invitees, and

 therefore the City’s public assembly facilities are not public forums for expressive activities by

 members of the general public.”)].

        Furthermore, by restricting expressive activity to designated free speech zones, the policy

 protects against such activity interfering with the events in the open-air Amphitheatre, disrupting

 the entertainment experience of patrons, impeding the delivery of supplies or medical services,

 and obstructing congested channels of vehicle and pedestrian traffic. As the Tenth Circuit found

 in Hawkins when examining a similar policy, “allowing groups, including plaintiffs, to leaflet and


                                                   10
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 11 of 15




 express themselves before and after performances invites a host of additional expressive activity

 at odds with [the venue’s] limited purpose as an entertainment venue” and “could seriously disrupt

 [its] ability … to serve its designated functions.” Hawkins, 170 F.3d at 1291 (noting that even

 leafletting could cause people to change direction, engage in debate with the leafletter, and obstruct

 traffic flow). It is of no consequence that Plaintiff alleges he was not impeding the flow of traffic

 or otherwise disrupting the event when he preached before the Snoop Dogg concert because “the

 Government need not wait until havoc is wreaked to restrict access to a nonpublic forum.”

 Cornelius, 473 U.S. at 810 (quoted by Hawkins, 170 F.3d at 1290). As a result, the policy

 preventing expressive activity reasonably serves Denver’s interest in preserving the Amphitheatre

 and its adjacent areas for their designated purpose as an arts venue. See id. Consequently, the

 policy does not violate Plaintiff’s first amendment rights as applied, and his first claim for relief

 should be dismissed.

        B.      Plaintiff Fails to Allege a Facial First Amendment Challenge to the Policy

        Plaintiff also fails to state a claim based on a facial first amendment challenge to the policy.

 To prevail on a facial challenge, Plaintiff must demonstrate that the policy “either could never be

 applied in a valid manner or, ‘even though it may be validly applied to the plaintiff and others, it

 nevertheless is so broad that it may inhibit the constitutionally protected speech of third parties.’”

 Faustin v. City and Cnty. of Denver, 268 F.3d 942, 948 (10th Cir. 2001). “[T]here must be a

 realistic danger that the statute itself will significantly compromise recognized First Amendment

 protections of parties not before the Court for it to be facially challenged on overbreadth grounds.”

 Id. (quoting Members of City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 801

 (1984)). Importantly, “[t]he overbreadth doctrine does not apply where there is no significant


                                                  11
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 12 of 15




 difference between the claim that the ordinance is invalid because of overbreadth and the claim

 that it is unconstitutional when applied to the plaintiff’s own activities.” Id.

        Here, Plaintiff does not allege that the policy inhibits the expressive activity of third parties

 not before the Court and instead simply contends that it inhibits his own speech. [Doc. # 1, ¶¶ 93-

 95]. This is insufficient to state a claim alleging that the policy violates the first amendment on its

 face, and Plaintiff’s facial first amendment claim should be dismissed.

 II.    Plaintiff Does Not State a Due Process Claim Under the Void-for-Vagueness
        Doctrine

        Plaintiff’s second claim contends that the policy violates the Due Process Clause of the

 Fourteenth Amendment because it is unconstitutionally vague on its face. [Doc. #1, ¶¶ 101-03].

 The void-for-vagueness doctrine requires a penal statute to define the criminal offense with

 sufficient definiteness that ordinary people can understand which conduct is prohibited and that

 does not encourage arbitrary and discriminatory enforcement. Dias v. City and Cnty. of Denver,

 567 F.3d 1169, 1179 (10th Cir. 2009). Facial challenges are appropriate when a law threatens to

 chill constitutionally protected conduct, particularly first amendment protected conduct, or when

 a plaintiff seeks pre-enforcement review of the law because it is incapable of valid application. Id.

 at 1180.

        As an initial matter, the void-for-vagueness doctrine is inapplicable in this circumstance.

 The doctrine is ordinarily applied to criminal laws, see, e.g., Beckles v. United States, 137 S. Ct.

 886, 892 (2017), and has been applied in other contexts only when a law deprives individuals of a

 liberty or property interest, see Sessions v. Dimaya, 138 S. Ct. 1204, 1213 (2018) (applying the




                                                   12
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 13 of 15




 doctrine to law requiring the removal of an alien). The policy here neither imposes a criminal

 penalty nor otherwise imposes a deprivation of liberty or property.

        Furthermore, even if the doctrine applies to the policy, it provides sufficient definiteness

 to inform individuals of the conduct prohibited and the locations in which it is prohibited. [See

 Exhibit A; see also Map, attached as Exhibit B]. The map also clearly outlines the specific areas

 in which expressive activity is allowed. [Exhibit B]. As a result, even if the void-for-vagueness

 doctrine applies to the policy, which it does not, the policy is sufficiently definite that it cannot be

 declared unconstitutional under the doctrine.

 III.   Lt. Leger Is Entitled to Qualified Immunity from Plaintiff’s Claims

        Plaintiff’s claims against Lt. Leger in his individual capacity must be dismissed on the

 additional ground that Lt. Leger is entitled to qualified immunity. The doctrine of qualified

 immunity shields an individual defendant from liability unless the conduct he is accused of

 violated a “clearly established” constitutional right. Mullenix v. Luna, 577 U.S. 7, 11 (2015). An

 individual defendant’s assertion of qualified immunity shifts the burden to the plaintiff to show:

 (1) the alleged facts establish a violation of the plaintiff’s constitutional right and (2) the

 constitutional right was “clearly established” at the time. Pearson v. Callahan, 555 U.S. 223, 232

 (2009). A constitutional right is clearly established when “ ‘the contours of [the] right are

 sufficiently clear’ that every ‘reasonable official would have understood that what he is doing

 violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton,

 483 U.S. 635, 640 (1987)). The Supreme Court has repeatedly cautioned against defining clearly

 established law at a high level of generality, and whether the unlawful nature of particular conduct




                                                   13
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 14 of 15




 is clearly established must be undertaken in light of the specific context of the case, not as a broad

 general proposition. Mullenix, 577 U.S. at 12.

         The only actions that Lt. Leger is alleged to have taken are to inform Plaintiff of the policy

 and to warn him that he would be cited with trespass if he did not cease his expressive activity at

 his current location. [Doc. # 1, ¶¶ 47-71]. As stated above, the policy does not violate the

 Constitution. By merely informing Plaintiff of the policy and stating that he would enforce it, Lt.

 Leger did not violate the Constitution. In addition, Plaintiff is unable to meet his burden of

 identifying law clearly establishing that Lt. Leger’s actions were unlawful, as there is no known

 Supreme Court or Tenth Circuit case finding similar conduct to violate either the first amendment

 or fourteenth amendment’s Due Process Clause. On the contrary, the case on point is Hawkins,

 which found a strikingly similar policy as the one at issue here to be constitutional. As a result, a

 reasonable officer would believe that the policy was constitutional and its enforcement would not

 violate the Constitution. For such reasons, Plaintiff cannot prevail on a claim against Lt. Leger in

 his individual capacity.

                                           CONCLUSION

         Plaintiff’s Complaint fails to allege that he was deprived of the first amendment’s free

 speech or the fourteenth amendment’s due process protections. As a result, Plaintiff cannot prevail

 on his § 1983 claims against Denver or Lt. Leger. In addition, Plaintiff fails to allege that Lt.

 Leger’s conduct violated clearly established law. As a result, Plaintiff’s Complaint should be

 dismissed in its entirety.




                                                  14
Case 1:20-cv-03098-RBJ Document 21 Filed 12/08/20 USDC Colorado Page 15 of 15




        DATED this 8th day of December, 2020.

                                     Respectfully submitted,

                                     By: s/ Melanie B. Lewis
                                     Melanie B. Lewis, Assistant City Attorney
                                     Denver City Attorney’s Office
                                     Civil Litigation Section
                                     201 West Colfax Ave., Dept. 1108
                                     Denver, Colorado 80202.
                                     Telephone: (720) 913-3240
                                     Facsimile: (720) 913-3190
                                     E-mail: melanie.lewis@denvergov.org
                                     Attorney for Defendants

                               CERTIFICATE OF SERVICE

         I hereby certify that on this 8th day of December 2020, a true and correct copy of the
 foregoing DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S VERIFIED
 COMPLAINT was filed with the Clerk of the Court via the CM/ECF system, and which will send
 notification of such filing to the following:

        Nathan W. Kellum
        nkellum@crelaw.org




                                                   s/ Philip Jett
                                                   Philip Jett
                                                   Office of the Denver City Attorney




                                              15
